Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 12/7/20 is acknowledged.  Claims 25-29, 41, 42 and 44-50 are pending.  Claims 47-50 are new.  Claims 25 and 26 have been amended.  Claims 25-29, 41, 42 and 44-50 are under consideration. 

Objections Withdrawn
The objection of the Specification for paragraph 0042 is withdrawn in view of the amended language.
The objection of Claims 25 and 26 are withdrawn in view of the amended claims.

Rejections Withdrawn
The rejection of Claims 25-30 and 41-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amended claims.
The rejection of Claim 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of the amended claim. 


Rejections Maintained and New Grounds of Rejections
Specification
The disclosure is objected to because of the following informalities: 

It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive. Applicant has not provided a descriptive chemical name.  Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible. For example, “the surfactant polysorbate 80 sold under the trademark Tween 80”.  Applicant should provide the chemical name and structure of “Expancel Microspheres”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 41, 42 and 47-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLaPoterie et al. (US 2005/0175648). 
This rejection is maintained, but has been modified to address the amended claims. 
DeLaPoterie et al. teach cosmetic compositions comprising at least one heat-expandable compound (e.g. abstract). 
Regarding Claim 25, DeLaPoterie et al. teach a beauty care product system (e.g. abstract; paragraphs 0013-0016), comprising: 
a. an energy releasable beauty care product selected from artificial eye lash or wig (e.g. paragraph 0012, 0161, 0164; Example 1); and 
b. an adhesive layer comprising energy absorbing microspheres (e.g. paragraph 0008, 0010, 0021-0026; Example 1).  DeLaPoterie et al. teach that the compositions are mascaras, which are not permanent and removable by washing (i.e. that are easily removable through the utilization of an energy source, i.e. mechanical energy) (e.g. paragraph 0159, Example 1). DeLaPoterie teach that the compositions are heat-expandable (e.g. paragraph 0008-0009, 0018, Examples; Claims). 
Regarding the phrase, “wherein the adhesive layer attaches the energy releasable beauty care product of (a) to an attached substrate; wherein the substrate is selected from a nail, eye lash, scalp or hair” this is a description of an intended use.  A recitation of the intended use of the 
Regarding the phrase, “and wherein, upon application of an energy source to the energy releasable beauty care product, the energy absorbing microspheres expand, breaking the attachment between the adhesive layer and the attached substrate”, as DeLaPoterie et al. teach the claimed, and exemplified, items (a) and (b), then the outcome, when used, of breaking the attachment between the adhesive layer and the attached substrate would necessarily occur.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Applicant has claimed a product (and not a method of use) comprising elements (a) and (b) which are taught by DeLaPoterie et al., therefore the claim is anticipated. 
Regarding Claims 41 and 42, DeLaPoterie et al. teach that the mascara composition comprises energy absorbing microspheres including EXPANCEL 007 WUF 40 and film-forming polymers including Acrylic latex Syntran 5760 (i.e. adhesive material) (e.g. Example 1). As 
Regarding claims 47-50, DeLaPoterie et al. teach that the thermally expandable particles have particle sized of 1-100 microns, or 5-40 microns (e.g. paragraph 0042; Claims 25-27). 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-29, 41, 42 and 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over DeLaPoterie et al. (US 2005/0175648) in view of Liu (CN 238008 Y; translation provided). 
This rejection is maintained, but has been modified to address the amended claims.
Regarding Claims 25, 41, 42, and 47-50, the teachings of DeLaPoterie et al. are described supra.  DeLaPoterie et al. teach that the system further comprises a heating device (e.g. paragraphs 0013-0016, 0165-0167).  They do not provide details of the heating device’s structure or teach that the device comprises a foil or film. This is made up for by the teachings of Liu. 
Liu teaches a heated eyelash curler (e.g. abstract; Claim 1). Liu teaches that the eyelash curler is convenient to use, does not hurt, and does not pinch the eyelashes (e.g. abstract; page 2). Liu teaches that the electro-thermo eyelash curler (i.e. energy converter) device comprises battery chamber (i.e. energy source), an electro-thermal or conductive sheet (i.e. a foil or film made of a conductive or magnetic material) (e.g. abstract; page 2, paragraph 1). 
Regarding Claim 26, it would have been obvious to one of ordinary skill in the art to have used the electro-thermal eyelash curler of Liu with the compositions and system of DeLaPoterie et al. It would have been obvious to one of ordinary skill in the art at the time of the instant 
Regarding Claims 27-28 and 30, Liu teaches the energy source and energy converter as described supra.  Regarding the phrase, “upon the application of an energy source, the energy converter generates thermal energy sufficient to cause the energy absorbing microspheres to increase in size, breaking the adhesive bonds between the adhesive layer and the attached substrate to which the adhesive layer was attached” and “upon the activation of the energy source, the energy converter generates thermal energy sufficient to cause the energy absorbing microspheres to increase in size, breaking the adhesive bonds between the adhesive layer and the attached substrate to which the adhesive layer was attached” this is a description of an intended use and outcome. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case DeLaPoterie et al. teach a system and compositions comprising components which anticipate those claimed, and further teach the heating of said composition, therefore the claims have been met.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be 
Regarding Claim 29, Liu teaches that the energy source is electrical (e.g. abstract; Claim 1). 
Regarding Claims 44-46, Liu teaches that the electro-thermo eyelash curler (i.e. energy converter) device comprises battery chamber (i.e. energy source), an electro-thermal or conductive sheet (i.e. a foil or film made of a conductive or magnetic material) (e.g. abstract; page 2, paragraph 1).

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 7 that DeLaPoterie et al. do not teach the claimed energy releasable product, but instead teach a heat-expandable mascara.  This is not found persuasive.  The instant claims are directed to a product, not to a method.  As DeLaPoterie et al. teach the claimed, and exemplified, items (a) and (b), then the outcome, when used, of breaking the attachment between the adhesive layer and the attached substrate would necessarily occur.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Applicant has claimed a product (and not a method of use) comprising elements (a) and (b) which are taught by DeLaPoterie et al., therefore the claim is met.  As described supra, , DeLaPoterie et al. teach a . 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.